Citation Nr: 1702449	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension (claimed as high blood pressure).

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of right leg injury (claimed as right ankle condition).

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to an increased evaluation for onychomycosis, bilateral great toes, 2nd, 3rd, and 4th toes (onychomycosis of the bilateral toes), currently evaluated as noncompensably disabling from August 5, 2009 to March 28, 2014, and 60 percent disabling from March 28, 2014.

6.  Entitlement to an increased evaluation for right knee osteoarthritis with patellofemoral pain syndrome and patella tendinitis (right knee disability), currently evaluated as 10 percent disabling from August 5, 2009 to March 28, 2014, and 20 percent disabling from March 28, 2014.

7.  Entitlement to an increased evaluation for left knee osteoarthritis with patellofemoral pain syndrome and patella tendinitis (left knee disability), currently evaluated as 10 percent disabling from August 5, 2009 to March 28, 2014, and 20 percent disabling from March 28, 2014.

8.  Entitlement to an increased evaluation for right shoulder supraspinatus syndrome with subacromial bursitis and osteoarthritis (right shoulder disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran submitted a timely notice of disagreement, and the RO issued a Statement of the Case (SOC) in June 2010. The Veteran filed a substantive appeal later in June 2010.

The Board has reframed the issue of service connection for a right ankle condition as whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of right leg injury (claimed as right ankle condition). It appears that the RO construed the Veteran's August 2009 right ankle condition claim as a new claim rather than an application to reopen the claim for service connection for residuals of right leg disorder. The Board finds that, after a thorough review of the record and procedural history, the proper issue is whether new and material evidence has been received to reopen service connection for residuals of a right leg injury (claimed as right ankle condition), as the record shows the current claim is grounded upon the same factual bases as the claim previously denied in the May 2003 rating decision. In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue; therefore, the Veteran is not prejudiced by the December 2009 rating decision denying service connection for right ankle condition as the Board may consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.

A November 2014 rating decision assigned a higher, 60 percent rating for onychomycosis from March 28, 2014. The November 2014 rating decision also assigned 20 percent ratings for the right and left knee disabilities from March 28, 2014. The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A July 2016 report of general information (VA Form 27-0820) indicated that the Veteran requested a Board hearing in Washington, D.C. (Central Office). However, in a September 2016 correspondence, the Veteran, through his representative, requested to withdraw his request for a Board hearing. Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2016).

The Board also notes that the United States Court of Appeals for Veterans Claims (CAVC) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497   (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). Here, however, with regard to the Veteran's appeal for an increased rating for onychomycosis of the bilateral toes, there is no evidence of record that the Veteran uses corticosteroid medication of any type for this condition prior to March 28, 2014, and thus this claim will not be affected by the resolution of VA's appeal in Johnson. The Board will therefore adjudicate this claim.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for a right ankle disability, as well as increased evaluations for right knee, left knee, and right shoulder disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for residuals of right broken leg based on a finding of no current disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right ankle condition, and raises a reasonable possibility of substantiating the claim.

3.  In a May 2003 rating decision, the RO denied the Veteran service connection for hypertension (claimed as high blood pressure) on the basis of no diagnosis of hypertension in service or thereafter.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the May 2003 rating decision is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim for hypertension.

5.  A high cholesterol level (or, hypercholesterolemia and/or hyperlipidemia) is not a disability for which service-connected compensation may be considered.

6.  Prior to March 28, 2014, the Veteran's onychomycosis of the bilateral toes has not affected at least 5 percent of the exposed or unexposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during any 12-month period 

7.  From March 28, 2014, the Veteran's onychomycosis of the bilateral toes has not affected his head, face, or neck, nor has it involved systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy during the past 12-month period.





CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied the claims for service connection for residuals of right broken leg and hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for residuals of broken right leg (claimed as right ankle condition) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for a disorder manifested by high cholesterol have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2016).

5.  Prior to March 28, 2014, the criteria for a disability rating in excess of 60 percent for onychomycosis of the bilateral toes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 30.102, 4.118, Diagnostic Code 7806 (2016).

6.  From March 28, 2014, the criteria for a disability rating in excess of 60 percent for onychomycosis of the bilateral toes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 30.102, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

By a September 2009 letter VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection and increased evaluations. He was also informed concerning how disability ratings and effective dates are assigned. With regard to the claim to reopen service connection for hypertension, this letter informed the appellant of the basis of the previous denial of service connection for his claimed disability, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006). Consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), this letter essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran's onychomycosis was medically evaluated in October 2009 and June 2014. For the reasons indicated in the discussion below, the examination reports are adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

A VA examination was not conducted in connection with the request to reopen service connection for hypertension. However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim. 38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.159 (c)(4) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Because this matter was not reopened, no VA examination was required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Requests to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A.  Residuals of right broken leg (claimed as right ankle condition)

The claim for entitlement to service connection for residuals of right broken leg was initially denied by the RO in a May 2003 rating decision. The RO determined that the evidence of record, including the service treatment records and report of an October 2002 VA general medical examination, showed that there were no residuals of a broken right leg. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period.  The May 2003 rating decision therefore became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the May 2003 rating decision includes statements from the Veteran regarding his continuous right ankle symptomatology, as well as treatment records reflecting complaints of, and treatment for, right ankle osteoarthritis. The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issue of service connection for right ankle condition. For this reason, the Board finds that the additional evidence is new and material to reopen service connection for right ankle condition. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B. Hypertension

The claim for entitlement to service connection for hypertension was initially denied by the RO in a May 2003 rating decision. The RO determined that the evidence of record, including the service treatment records and report of an October 2002 VA general medical examination, showed that, while the Veteran had high blood pressure, he did not have a diagnosis of hypertension in service or thereafter. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period.  The May 2003 rating decision therefore became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the May 2003 rating decision includes statements from the Veteran regarding his belief that he has hypertension, as well as ongoing treatment records dated from September 2006 to April 2014 containing blood pressure readings.

The new treatment records and lay statements are silent for a diagnosis of, or treatment for, hypertension. While there are several readings of elevated blood pressure, these readings did not meet the threshold for diagnosis of hypertension as defined in VA regulations. In this regard, the Board notes that, for VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016). A diagnosis of hypertension requires two or more readings on at least three different days. Id.  Multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  Further, the medical and lay evidence of record do not indicate that the Veteran has, at any point, taken medication to keep his blood pressure under control.

Consequently, such evidence is cumulative and redundant, as it continues to show elevated blood pressure readings, and none of the additional evidence establishes or even indicates the possibility of hypertension in service, within one year of service separation, or at any time.  To the extent that the Veteran has stated his belief that he has hypertension, this is a complex medical matter of the type as to which the courts have found lay evidence is not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).


Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's previously denied claim for service connection for hypertension, and the application to reopen must be denied. 38 C.F.R. § 3.156 (a). As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for hypertension has not been submitted, the benefit of the doubt doctrine is not applicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit of the doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

III.  Service Connection for High Cholesterol

The Veteran contends that his high cholesterol is related to service. Specifically, he asserts that his high cholesterol resulted from the "bad food" he ate during service.  See June 2010 VA Form 9. He reports that army doctors prescribed Lipitor, but that he has been able to maintain his cholesterol levels with diet and exercise. See March 2010 notice of disagreement. Service treatment records confirm that the Veteran was counseled for high cholesterol during service.

The Board points out that high cholesterol is also referred to as hyperlipidemia. Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  In this regard, the Board notes its reliance on a medical dictionary to define a term, as to hyperlipidemia as well as corticosteroids in the portion of the decision below, is not in error.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.) 

Service connection can only be granted for a disability resulting from disease or injury. See 38 U.S.C.A. §§ 1110, 1131. In this case, although elevated cholesterol was first noted during the Veteran's service, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted. As such, service connection for high cholesterol is denied.

IV. Increased Evaluation for Onychomycosis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2016), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection for onychomycosis was granted by the RO in a rating decision dated March 2003, wherein an initial noncompensable disability rating was assigned. In August 2009, the Veteran submitted a claim for an increased evaluation. A November 2014 rating decision assigned a 60 percent rating effective March 28, 2014, reasoning that it was the date of claim for increased rating. However, as noted above, the Veteran's claim for increased rating was submitted in August 2009. 

The Veteran's onychomycosis has been rated under DCs 7813-7806. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016). The hyphenated diagnostic codes indicate an unlisted skin disease rated by analogy pursuant to 38 C.F.R. § 4.118.

Under DC 7806, used to rate dermatitis or eczema, a 0 percent rating requires that less than 5 percent of the entire body or less than 5 percent of exposed areas affected and has required no more than topical therapy during a 12 month period. A 10 percent rating is assigned for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is rated as 30 percent disabling. A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period. 38 C.F.R. § 4.118.

The Board notes that DC 7813 and DC 7806 suggest the consideration of rating as disfigurement of the head, face, or neck, depending upon the predominant disability. However, as the head, face, and neck are not involved in the Veteran's disability, the Board finds that those DCs used for rating disfigurement are inapplicable.

On October 2009 QTC (Contract) examination, the Veteran reported that his toes constantly itch, shed, and crust. He had no exudation or ulcer formation. He used Lotrimin 3 times per week for the past 15 years. The medication is a topical antifungal. He has not experienced any side effects from the medication. He has not used UVB, intensive light therapy, PUVA or electron beam therapy. He reported that he did not experience any overall functional impairment from this condition. Physical examination revealed hyperpigmentation of less than six square inches over the bilateral toenails. There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion. Skin lesion was 0 percent of exposed area and the skin lesion coverage relative to whole body was 1 percent. The skin lesions were not associated with systemic disease. 

In his June 2010 formal appeal, the Veteran reported that his toes are completely black and painful. It is to the point where he has to treat his feet 4 to 5 times a week for them to be comfortable.

A May 2014 VA treatment record noted a complaint of bilateral foot dryness and discoloration of toes. The Veteran was interested in discussing treatment, has tried Tinactin that helps, Lomitrin does not. Physical examination showed itchy patches on soles and nails are abnormally thick and dark, dysmorphic. The examiner prescribed a trial of Lamisil (terbinafine).

On June 2014 VA skin diseases examination, the Veteran reported that his condition has gotten worse. He had discoloration of the toes, athlete's foot with constant pain, ingrown toenails, and constant pain. Additionally,  the toe nails on both feet have been removed several times. This has affected his everyday life and mobility. The Veteran did not have any systemic manifestations due to skin diseases. Treatment consisted of constant/near-constant use of systemic corticosteroids or other immunosuppressive medications, namely Terbinafine Hydrochloride. The Veteran did not have any other treatments or procedures in the past 12 months. He had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months. Physical examination revealed less than 5 percent of total body area and 0 percent of exposed area affected by onychomycosis. The examiner noted that there was hyperpigmentation of all toenails. The Veteran's skin condition does not impact his ability to work.

Based on the foregoing, the Board finds that a compensable rating prior to March 28, 2014 is not warranted. The evidence does not indicate that at least 5 percent of the exposed or unexposed areas is affected, or that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during any 12-month period. In this regard, the only medication shown to be prescribed prior to March 28, 2014 is Lotrimin (clotrimazole), which is an antifungal medication.

The topical antifungal cream that the Veteran used prior to March 28, 2014 is not a corticosteroid or immunosuppressive drug. Moreover, the topical antifungal cream clotrimazole is not like or similar to a corticosteroid or immunosuppressive drug. See Warren v. McDonald, No. 28 Vet. App. 194 (2016) (under DC 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  In that decision, the Court relied on the VA Adjudication Procedure Manual (M21-1), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder." Id. at n.2.

Medical dictionaries have defined "systemic" therapy as pertaining to or affecting the body as a whole. See, e.g., Dorland's Illustrated Medical Dictionary 1848 (32nd ed. 2012). A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotropin released by the pituitary gland or to angiotensin." Id. at 425. Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplastic, antiallergic, and anti-inflammatory agents, and to suppress immune responses." Id. An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses." Id. at 915. Clotrimazole is a "broad-spectrum antifungal agent." Id. at 379. An antifungal medication is "an agent that is destructive to fungi." Id. at 102. 

In other words, the antifungal creams are used to treat the fungal infection itself, while the drugs mentioned in DC 7806 act on the body systemic responses to, e.g., the infection. Despite the fact that the list of systemic therapies included in DC 7806 is not exhaustive, topical antifungal cream is not "like or similar to corticosteroids or other immunosuppressive drugs."

Next, for the period from March 28, 2014, the Veteran's onychomycosis has been assigned the maximum allowable rating under DC 7806. The only diagnostic codes providing for evaluations higher than 60 percent under the Schedule of Ratings for the Skin are DCs 7800 and 7817. See 38 C.F.R. § 4.118, DCs 7800 to 7833. However, DC 7800 is not applicable in this case, because the Veteran's onychomycosis does not affect his head, face, or neck.

Additionally, an evaluation higher than 60 percent is not warranted under DC 7817. A 100 percent rating is assigned for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy during the past 12-month period. 38 C.F.R. § 4.118, DC 7817.

The Veteran's skin condition resulting from his onychomycosis has only affected less than 5 percent of total body area. Further, the November 2014 examiner specifically noted that the Veteran does not any systemic manifestations due to any skin disease (such as fever, weight loss, and hypoproteinemia). It was also noted that the Veteran's treatment does not require immunosuppressive retinoids, sympathomimetics, PUVA or UVB treatments, or electron beam therapy. As such, the Board finds that a higher rating by analogy is not warranted under DC 7817.

In sum, the Board finds that the evidence is against the assignment of a compensable rating for onychomycosis prior to March 28, 2014, and against the assignment of a rating in excess of 60 percent from March 28, 2014. Staged ratings in addition to those already in effect are not for application. See Hart v. Mansfield, 21 Vet. App. 505 (2008). To the extent that the RO's action in granting an increased evaluation for onychomycosis from March 28, 2014, prior to the May 2014 prescription of Lamisil, is contrary to the above analysis, the Board will not disturb this favorable finding. See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (an AOJ decision increasing a rating is binding on the Board, as distinguished from other favorable findings that are not binding).  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's onychomycosis are contemplated by the applicable rating criteria. The Veteran's onychomycosis is manifested by pain, dryness, itching, shedding, crusting, and hyperpigmentation that affects less than 5 percent of the entire body and treated with a topical antifungal prior to March 28, 2014, and a systemic medication thereafter. The schedular criteria specifically contemplate the total body and exposed area affected by onychomycosis, as well as the treatment required for the skin disease. See 38 C.F.R. § 4.118, DC 7806. When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his onychomycosis that have been unaccounted for by the current schedular rating. See id. Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected onychomycosis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b)..

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

Finally, the Board notes that any claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447 (2009). The only increased rating claim currently before the Board, however, is for the Veteran's skin disability. As described above, both of the examiners throughout this appeal period have found that the Veteran's onychomycosis of the bilateral toes does not impact his employability. Further, the Veteran has not asserted that his onychomycosis of the bilateral toes affects his ability to work. Therefore, further consideration of TDIU is not warranted at this time.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for right ankle condition is reopened.

As new and material evidence has not been received, the application to reopen the claim for service connection for hypertension is denied.

Service connection for high cholesterol is denied.

Prior to March 28, 2014, a compensable evaluation for onychomycosis of the bilateral toes is denied.

From March 28, 2014, a rating in excess of 60 percent for onychomycosis of the bilateral toes is denied.


REMAND

Regarding the reopened claim of service connection for right ankle condition, the Veteran has not yet been afforded an examination and opinion. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86   (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

As noted above, the evidence includes a diagnosis of a current disability, evidence of a right leg injury during service, and the Veteran's competent and credible reports of continuing symptomatology. Such evidence meets the McLendon threshold. The evidence of record therefore warrants remand for an examination.

Regarding the claims for increased evaluations for disabilities of the left and right knees, the Veteran underwent VA examinations in October 2009 and November 2014 to determine the nature and severity of his service-connected disabilities. However, neither examination report includes testing on weight-bearing and non-weight bearing.

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Id. at 168. In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing. Id.

In light of Correia, the Board finds the October 2009 and November 2014 examination reports are inadequate because they do not include the above range of motion measurements. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Regarding the claim of increased evaluation for right shoulder disability, review of the record reflects that the Veteran most recently underwent a VA shoulder examination in June 2016. This examination was conducted after the last supplemental statement of the case (SSOC) in May 2016, and prior to the certification of the appeal to the Board in June 2016. The Veteran has not submitted a waiver of AOJ review. Given that this new evidence pertains to the claim, and that it was received prior to certification, 38. C.F.R. § 19.31 requires the AOJ to issue an SSOC. Moreover, the Board notes that there is no provision for waiver of review of AOJ evidence created by VA, as is the case here. The Board therefore remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC. The AOJ should also afford the Veteran a Correia-compliant VA shoulder examination prior to issuing the SSOC.

All outstanding treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of his right ankle disability.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that a right ankle disorder had its onset during active service or is otherwise related to service?

4.  Schedule the Veteran for a new VA examination to determine the severity of service-connected right and left knee and right shoulder disability.

The examination should be accomplished by an appropriate examiner with appropriate expertise.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review. The examiner must review the claims folder and state that this has been accomplished. All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected right and left knee disabilities and right shoulder disability and discuss any occupational impairment caused by these disabilities, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. Additionally, range of motion should again be tested for the opposite undamaged joint. If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

5.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for right ankle condition, increased evaluation for right and left knee disabilities, and increased evaluation for right shoulder disability should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


